EXHIBIT 10.1

SECOND AMENDMENT TO THE

AMENDED AND RESTATED

TIDEWATER INC. DIRECTORS DEFERRED STOCK UNITS PLAN

THIS SECOND AMENDMENT (the “Amendment”) to the Amended and Restated Tidewater
Inc. Directors Deferred Stock Units Plan, as amended effective November 15, 2012
(the “Plan”), is adopted by the Board of Directors (the “Board”) of Tidewater
Inc. (the “Company”) effective September 11, 2014. Capitalized terms used but
not defined in this Amendment shall have the meanings given to them in the Plan.

WHEREAS, the Board, on the recommendation of its Nominating and Corporate
Governance Committee and pursuant to Section 8 of the Plan, wishes to amend the
Plan to clarify that, until a Director begins receiving payments under the Plan
with respect to a given grant of Stock Units, he or she is entitled to receive
dividend equivalents with respect to those Stock Units.

NOW THEREFORE, Section 5.4 of the Plan is hereby amended to read as follows:

5.4      From and after the date of grant of a Stock Unit until the first date
that any cash payment is made in full or partial settlement of such Stock Unit,
the Participant shall be credited, as of the payment date therefor, with (a) the
amount of any cash dividends, (b) the amount equal to the Fair Market Value of
any shares of Common Stock, and (c) any Property Distributions to which the
Participant would have been entitled had the Participant been a record holder of
one share of Common Stock for each Stock Unit then held by the Participant at
all times from the date of grant of such Stock Unit to the applicable record
date. All such credits shall be made notionally to each Participant’s Stock Unit
Account. All such credits shall be converted into additional Stock Units based
upon the Fair Market Value of a share of Common Stock on the date of payment of
the dividend or Property Distribution. The Committee may, in its discretion,
deposit in the Participant’s Stock Unit Account the securities or property
comprising any Property Distribution in lieu of crediting such Stock Unit
Account with the Fair Market Value thereof.

Approved by the Board and effective as of September 11, 2014.

 

Tidewater Inc. By:  

/s/ Bruce D. Lundstrom

 

Bruce D. Lundstrom

Executive Vice President, General Counsel and

Secretary